          Case 4:19-cv-02918-DMR Document 26 Filed 10/10/19 Page 1 of 6


 1   MARTIN L. FINEMAN (California State Bar No. 104413)
     KELLY M. GORTON (California State Bar No. 300978)
 2   MONDER KHOURY (California State Bar No. 312949)
     DAVIS WRIGHT TREMAINE LLP
 3   505 Montgomery Street, Suite 800
     San Francisco, California 94111-6533
 4   Telephone: (415) 276-6500
     Facsimile: (415) 276-6599
 5   E-Mail: martinfineman@dwt.com
              kellygorton@dwt.com
 6            mikekhoury@dwt.com
 7   Attorneys for Plaintiff
     lebronze alloys SAS
 8

 9   GORDON ATKINSON (California State Bar No. 122401)
     CRAIG C. DANIEL (California State Bar No. 212488)
10   GLUCK DANIEL LLP
     One Sansome Street, Suite 720
11   San Francisco, CA 94104
     Telephone: (415) 510-2114
12   Facsimile: (415) 510-2208
        E-mail: gatkinson@gluckdaniel.com
13
                cdaniel@gluckdaniel.com
14
     Attorneys for Defendant
15   Tesla Motors, Inc., a Delaware corporation

16                                 IN THE UNITED STATES DISTRICT COURT

17                     IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

18
     LEBRONZE ALLOYS SAS, a France société                Case No. 3:19-cv-02918
19   par actions simplifiée,

20                                      Plaintiff,        JOINT CASE MANAGEMENT
                                                          CONFERENCE STATEMENT
21            vs.
                                                          Date:    October 16, 2019
22   TESLA MOTORS, INC., a Delaware                       Time:    1:30 p.m.
     corporation,                                         Before the Honorable Magistrate-Judge Donna
23                                                        M. Ryu
                                        Defendant.
24

25

26

27

28
                                                         1
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc. Case No. 3:19-cv-02918
     4819-7229-3289v.1 0112733-000001
          Case 4:19-cv-02918-DMR Document 26 Filed 10/10/19 Page 2 of 6


 1                                  JOINT CASE MANAGEMENT STATEMENT
 2            Plaintiff Lebronze Alloys SAS (“LBA”) and Defendant Tesla Motors, Inc. respectfully
 3   submit this Joint Case Management Statement in connection with the Case Management
 4   Conference scheduled for October 16, 2019 at 1:30 p.m.
 5            1.         Jurisdiction and Service: Jurisdiction is proper in this Court based on diversity of
 6   citizenship, 28 U.S.C. § 1332. Complete diversity between the parties exists, as LBA is a citizen
 7   of France, while Tesla is a Delaware corporation with its principal place of business in
 8   California. The amount in controversy exceeds the sum or value of $75,000, exclusive of interest
 9   and costs.
10            The Complaint has been served on Tesla.
11            2.         Facts: LBA and Tesla entered into an agreement by which LBA supplies a part
12   known as an Endring to Tesla, for use in the electric motors in Tesla vehicles. In 2018, LBA and
13   Tesla were engaged in a dispute over Tesla’s failure to pay an amount for Endrings which Tesla
14   ordered and received from LBA. To avoid a lawsuit, Tesla sought from LBA an Amended and
15   Restated Production Pricing Agreement, which the parties signed. LBA alleges that Tesla did not
16   fulfill its obligations under the Amended and Restated Production Pricing Agreement or the
17   General Terms and Conditions. Furthermore, LBA claims that Tesla improperly terminated the
18   Amended and Restated Production Pricing Agreement, in violation of its terms. The Complaint
19   alleges claims for breach of contract, breach of the covenant of good faith and fair dealing, and
20   fraud and deceit. Tesla denies liability to LBA
21            3.         Legal Issues: Whether Tesla breached the agreements between the parties;
22   whether Tesla breached the express or implied covenant of good faith and fair dealing; and
23   whether Tesla fraudulently induced LBA to enter into the Amended and Restated Production
24   Pricing Agreement.
25            4.         Motions: LBA’s motion to place the Complaint under seal was granted. There are
26   no pending motions. The parties are engaged in active ongoing settlement discussions. Tesla has
27   indicated that if the matter is not settled, it may file a motion to dismiss the Complaint. Both
28   parties may file motions for summary judgment/partial summary judgment and motions in limine.
                                                         2
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc. Case No. 3:19-cv-02918
     4819-7229-3289v.1 0112733-000001
          Case 4:19-cv-02918-DMR Document 26 Filed 10/10/19 Page 3 of 6


 1            5.         Amendment of Pleadings: No amendments to the pleadings are requested at this
 2   time, whether to add parties or claims. The deadline to amend pleadings should be set after ruling
 3   on Tesla’s motion to dismiss the Complaint, if Tesla files such a motion.
 4            6.         Evidence Preservation: The parties have reviewed the Guidelines Relating to the
 5   Discovery of Electronically Stored Information and confirm that reasonable and proportionate
 6   steps have been taken and will be taken to preserve evidence relevant to the issues reasonably
 7   evident in this action.
 8            7.         Disclosures: The parties are engaged in active ongoing settlement discussions. To
 9   facilitate those discussions, the parties have stipulated to an extension of time for Tesla to respond
10   to the Complaint, and the parties have refrained from initiating discovery. To allow the settlement
11   discussions to reach a conclusion, while avoiding unnecessary fees and expenses, the parties
12   respectfully propose a deadline for initial disclosures of December 2, 2019.
13            8.         Discovery: The parties are engaged in ongoing settlement discussions. To
14   facilitate those discussions, the parties have refrained from initiating discovery. If the case does
15   not settle, the parties will propound requests for the production of documents, interrogatories,
16   requests for admissions, and will take depositions. No special limitations or modifications of the
17   discovery rules are requested at this time.
18            9.         Class Actions: This is not a class action.
19            10.        Related Cases: There are no related cases.
20            11.        Relief: LBA seeks money damages in an amount according to proof; punitive
21   damages; interest, attorneys’ fees, and costs; and such other and further relief as the Court may
22   deem just and proper. Tesla denies that LBA is entitled to the relief sought, or any relief.
23                       LBA contends that its damages are comprised of the following: damages for
24   breach of the Amended and Restated Production Pricing Agreement; damages for reduced price;
25   transition and redeployment costs; and legal expenses; in the total approximate amount of Euros
26   3,100,266, plus punitive damages. Tesla denies that LBA is entitled to any damages.
27            12.        Settlement and ADR: The parties are engaged in active ongoing settlement
28   discussions. It is hoped that the parties can reach a settlement without requiring intervention by
                                                         3
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc. Case No. 3:19-cv-02918
     4819-7229-3289v.1 0112733-000001
            Case 4:19-cv-02918-DMR Document 26 Filed 10/10/19 Page 4 of 6


 1   the Court. If that effort does not lead to a settlement, the parties are likely to propose a settlement
 2   conference or mediation as the ADR plan for this case. The parties have complied with ADR L.R.
 3   3-5.
 4            13.        Consent to the Magistrate Judge for all Purposes: The parties have consented to
 5   Magistrate-Judge Ryu conduct all further proceedings, including trial and entry of judgment.
 6            14.        Other References: The case is not suitable for reference to binding arbitration, a
 7   special master, or the Judicial Panel on Multidistrict Litigation.
 8            15.        Narrowing of Issues: It may be possible to narrow the issues through a motion to
 9   dismiss or motions for summary judgment/partial summary judgment.
10            16.        Expedited Trial Procedures: The parties do not believe that this case is appropriate
11   for handling under the Expedited Trial Procedure of General Order No. 64 Attachment A.
12            17.        Scheduling: The parties are engaged in active ongoing settlement
13   discussions. The parties therefore respectfully ask the Court not to set deadlines at this time for
14   designation of experts, discovery cutoff, hearing of dispositive motions, pretrial or trial, but instead
15   schedule a further Case Management Conference.
16            18.        Trial: LBA has demanded a jury trial. Tesla intends to demand a jury trial at the
17   appropriate time.
18            19.        Disclosure of Non-Party Interested Entities or Parties: LBA is not aware of any
19   entities or parties to disclose in addition to the parties themselves.
20            20.        Professional Conduct: All attorneys of record for the parties have reviewed the
21   Guidelines for Professional Conduct for the Northern District of California.
22            21.        Other Matters: None at this time.
23   Dated: October 10, 2019.                         Respectfully Submitted,
24                                                    DAVIS WRIGHT TREMAINE LLP
25                                                    By: ___Martin L. Fineman_____________
26                                                         Martin L. Fineman

27                                                    Attorneys for Plaintiff
                                                      lebronze alloys SAS
28
                                                         4
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc. Case No. 3:19-cv-02918
     4819-7229-3289v.1 0112733-000001
          Case 4:19-cv-02918-DMR Document 26 Filed 10/10/19 Page 5 of 6


 1                                                  GLUCK DANIEL LLP
 2
                                                    By: ____Gordon C. Atkinson___________
 3                                                       Gordon C. Atkinson
 4
                                                    Attorneys for Defendant
 5                                                  Tesla Motors, Inc.

 6
              I certify that all counsel have approved the electronic filing of this document.
 7

 8                                                  ___Martin L. Fineman_____________
 9                                                      Martin L. Fineman

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc. Case No. 3:19-cv-02918
     4819-7229-3289v.1 0112733-000001
Case 4:19-cv-02918-DMR Document 26 Filed 10/10/19 Page 6 of 6
